department of the treasury employer_identification_number contact person - 1d number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend v name w name x name y programs z names b dollars amount c quantity d quantity e quantity dear we have considered your request for advance approval of your employer-related grant- making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called y for the dependent_children of employees of z indirectly by your founder x as well as v and w v and w also each have private_foundations that have employer related scholarship programs for z’s employees applicants may apply for scholarship grants from you v foundation and w foundation however they can only receive an award from one of the foundations v foundation and w foundation were formed at a different time have separate boards and separate selection committees from you z consists of e companies owned directly or the purpose of y is to assist students who show promise to receive an education of their choice the grants are for all costs of attendance and will be up to b dollars per year made on a semester-by-semester basis for up to semesters in the future you may increase the maximum dollar amount for rising costs the number of grants you will award will be limited to or fewer of the eligible applicants who were actually considered by the selection committee in selecting recipients of grants in that year as provided by revenue procedures and you will publicize y by written announcements to employees of z if an applicant has been chosen to receive a grant from v foundation or w foundation they will not be selected to receive a grant from you the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation the terms of the grant and the course of study for which grants are available will meet the requirements of sec_117 of the code and the regulations there under the grants will be consistent with the disinterested purpose of enabling the recipients to obtain an education in their individual capacities solely for their personal benefit and will not include any other commitments understandings or obligations conditional or unconditional suggesting that the studies are undertaken for the benefit of you or the employers or have as their objective the accomplishment of any purpose of you or the employers other than enabling the recipients to obtain an education in their individual capacities and solely for their personal benefit eligible applicants are dependent_children of employees of z whose parents are active employees with a minimum of one-year continuous service as of the grant application filing_date dependent_children include children stepchildren legally adopted children or children under the legal guardianship of the employee the applicant must have demonstrated academic motivation and ability moreover the applicant must be enrolled full time in an accredited institution working towards a degree or diploma or meet the minimum standards for admission to and have applied to an accredited tuition charging institution in order to pursue a degree all applicants must complete an application and provide proof of dependency evidence of enrollment at an accredited school_college_or_university certified transcripts grades from the education institution reflecting the number of credit hours and academic standing higher education applicants must include evidence of full time status hours per semester while students at the high school senior level and below must provide proof they are registered as full-time students and taking sufficient classes to advance to the next grade applications for the fall semester awards must be completed by early summer while applications for spring semester awards must be completed by early winter a selection committee consisting wholly of individuals independent except for their participation on the committee and separate from you your organizer and z will select grant recipients the current committee members have demonstrated expertise in academic affairs in the event there are vacancies on the selection committee the remaining selection committee members shall nominate for approval by your board one or more persons possessing the qualifications to fill such vacancy individuals eligible include persons knowledgeable in the education field by reason of background professional training advance degree and otherwise your members and your board shareholders of the employers and their board and employees or former employees of either you or the employers are ineligible for membership on the selection committee the selection committee will choose the grant recipients based solely upon the substantial objective standards that are completely unrelated to the employment of the recipient’s parents and to z’s lines of business the standards are limited to prior academic performance and demonstrated progress toward attainment of a degree or diploma the committee will grant awards with first preference to full time hours undergraduate students enrolled at an accredited college or university based on academic grade point averages if additional grants are available the selection committee will consider full time students pursuing post-graduate studies also based upon gpa scores and then full time students beginning in grade descending to kindergarten these awards will also be based on grade point averages the grants will be awarded solely in the order recommended by the selection committee the number of grants awarded may be reduced but may not be increased from the number recommended by the selection committee only the committee may vary the dollar amount of grants a letter to the recipient will confirm the award of each grant within two months of the deadline date the letter will also contain in writing the terms and conditions of the grant and the deadlines for submitting materials in support of and to continue the grant grants will not be terminated because the recipient’s parent terminates employment with z after the awarding of the grant regardless of the reason for such termination of employment the recipient will not be considered ineligible for a renewal simply because the parent is no longer employed by z grants will be awarded for one semester and the recipient must reapply for an additional grant to continue studies for the subsequent semester certified transcripts from the education institution must be provided reflecting the number of credit hours and academic standing before a grant for the next semester is awarded the recipient must submit transcripts grades showing successful completion of the required course hours for the current semester with at least a grade point average and provide proof of enrollment for the coming semester with at least hours at the start of each semester grant checks are made payable jointly to the student and the school the funds will be credited to the student’s account for tuition fees books and other expenses continuing college students will be placed on probation if they do not complete the prior minimum twelve hours semester's courses or achieve the minimum gpa students will not be eligible for subsequent semester's funding until such time as he or she completes the twelve semester hours and achieves the minimum gpa high schoo senior level and below students will be placed on probation which will result in a suspension of funding if they fail to successfully complete sufficient courses to advance to the next grade or failure to maintain at least a grade point average you also have several procedures in place in the event the recipient withdraws leaves the program or drops out first many of the schools have policies of refunding you the tuition grant if the student drops out or is no longer attending the school second in the event the student withdraws from the school and cannot provide the transcript the student is declared ineligible for future grants until he or she successfully completes at his or her own expense sufficient courses to advance toward a degree or diploma with a minimal grade point average in the event a misuse of award funds is discovered the student is declared ineligible for future grants until he or she successfully completes at his or her own expense sufficient courses to advance toward a degree or diploma with at least a minimal grade point average until the student purges his ineligibility future grants will not be provided you agree to maintain records to include the following i ii information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv v all grantee reports and other follow-up data obtained in administering the private foundation's grant program records sufficient to demonstrate that the percentage tests of the revproc_76_47 have been satisfied you indicated that you will meet the percentage_test in revproc_76_47 whether the awards of the three foundations are aggregated or not you estimate the number of children of employees for purposes of the percent test who i are eligible ii will apply for grants and iii will be considered by the selection committee in selecting grant recipients but excluding renewals of grants awarded in prior years is c the potential pool of candidates would exceed this number but you wish to use the percent test there are approximately d employees of the companies covered under the employment-related student scholarship program out of the e companies covered under the program x has a direct ownership_interest in only one of the e companies you indicate that the amount of new awards not renewals will be less than the of c you also provided data from the past academic period showing that this test was passed whether the three foundations are aggregated or not sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation’s program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year it states in the you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of sec_4 this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations
